On Motion for Rehearing.
After reading the motion and the reply thereto, we are still of opinion that the statute of limitations began to run in plaintiff's cause of action for the effects of the smoke, dust, etc., complained of in the petition.
The petition shows upon its face that the plant erected by the appellant, and the consequences to plaintiff complained of from its use were permanent and continuing in their nature, and began and continued from 1906, the time the plant began its operation. The petition does not present a case of injurious effects recurring at intervals. We think it does not present a case in which successive actions are permitted or required.
A distinction exists between injuries that are permanent and those that are temporary. The injuries complained of were permanent in their nature. The law on the subject cannot be stated better by us than by referring to the factory cases. Virginia Hot Springs Co. v. McCray, 106 Va. 461,56 S.E. 217, 10 L.R.A. (N. S.) 465, and cases there reviewed, and Fairbanks Co. v. Bahre, 213 Ill. 636, 73 N.E. 323.
Motion overruled.